Citation Nr: 0516378	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-05 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to May 
1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision of the RO.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected disabilities are shown to be 
productive of an overall level of impairment that more nearly 
approximates that of the veteran being precluded from 
securing and following substantially gainful employment 
consistent with educational and work experience.  


CONCLUSION OF LAW

The criteria for the assignment of a total compensation 
rating based on individual employability are met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.7, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims. VCAA 
§3(a), 114 Stat. 2096, 2096-97 (codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claim, has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records on file are 
sufficient to resolve the matter in the veteran's favor.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims. VCAA 
§3(a), 114 Stat. 2096, 2096-97 (codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claim, has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records on file are 
sufficient to resolve the matter in the veteran's favor.  


Entitlement to a TDIU rating

Total disability ratings for compensation may be assigned, 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340 and 4.16(a) (2004).  

If, however, there is only one such disability, it shall be 
ratable at 60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2004).  

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. § 
3.341(a) (2004).  

In this case, the RO received the veteran's TDIU claim 
November 2002.  In his claim, the veteran asserts that he is 
unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disability.  

After a review of the record, the Board finds that the 
evidence supports the veteran's assertions regarding his 
claim.  

Service connection is currently in effect for 
arteriosclerotic heart disease, rated as 30 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
peripheral neuropathy of the right upper extremity, rated as 
10 percent disabling; peripheral neuropathy of the left upper 
extremity, rated as 10 percent disabling; peripheral 
neuropathy of the lower extremities, each rated as 20 percent 
disabling; an erectile dysfunction, rated at a noncompensable 
level; and diabetic retinopathy, rated at a noncompensable 
level.  

His combined total evaluation for compensation is 70 percent.   
Thus, his service-connected disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16(a) as they share a common 
etiology.  

Moreover, the Board notes that the evidence of record shows 
that the veteran is currently unemployed.  The veteran 
specifically disagreed with the RO's denial of a TDIU due to 
his non-service-connected dementia and chronic obstructive 
pulmonary disease (COPD).  He contends that, prior to the 
onset of these diagnosed conditions, his service-connected 
disabilities rendered him unemployable.  

The Board notes that there is evidence of record that 
indicates the veteran is unemployable and that his medical 
diagnoses include insulin dependent diabetes, coronary artery 
disease, peripheral neuropathy and COPD.  However, his 
service-connected arteriosclerotic heart disease, peripheral 
neuropathy, retinopathy and erectile dysfunction are related 
to the primary service-connected disability of diabetes 
mellitus, Type II.  

Also reflected in the veteran's medical records is the fact 
that he is dependent on his wife for assistance.  In a 
January 2001 physical examination note, the veteran was noted 
to have a history of poorly-controlled diabetes mellitus, 
Type II, complicated  with associated retinopathy, underlying 
history of hypercholesterolemia, associated arteriosclerotic 
heart disease, and COPD.  

The Board findings that the clinical findings and other 
information contained in his treatment records suggest that 
the service-connected disabilities alone are productive of a 
sufficient disruption of the veteran's economic adaptability 
as to cause him to be precluded from engaging in employment.  
Clearly, his service-connected heart disease is shown to be 
productive of a significant level of disablement.  

Accordingly, a total rating based on individual employability 
due to service-connected disability is assignable in this 
case. 38 U.S.C.A. § 5107(b) (West 2002).  



ORDER

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


